The board of trustees of the town of Gallup is without power to license gasoline curb pumps, since the Legislature has not granted the town express authority over such occupancy of the streets. But the testimony of the plaintiff, Dunn, supports the finding of the trial court to the effect that there is now no congestion of traffic. According to the plaintiff, who has resided in Gallup eighteen years, during which entire time curb pumps have been maintained, this condition has not always prevailed. It is not claimed that the falling off in traffic is only temporary.
I take it there would be no abuse of discretion in denying an application for a writ for the removal of pumps from the streets of a near-deserted town or village, or in a similar spite suit. I find no abuse of discretion in the denial of the writ here, and for that reason I concur. *Page 203